Dismissed and Memorandum Opinion filed October 21, 2004








Dismissed and Memorandum Opinion filed October 21,
2004.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00417-CV
____________
 
MICHAEL
BLACKMON, Appellant
 
V.
 
MAINLAND BANK,
Appellee
 

 
On Appeal from County Court at Law
No. 3
Galveston
County, Texas
Trial Court Cause No. 49,183
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed January 21,
2004.  The notice of appeal was filed on
April 20, 2004.  To date, the filing fee
of $125.00 has not been paid.  No proper
affidavit of indigence was filed.  See
Tex. R. App. P. 20.1.  Therefore, on September 23, 2004, the Court
issued an order stating that unless appellant paid the appellate filing fee of
$125.00 within fifteen days of the date of the order, the appeal would be
dismissed.  
The filing fee has not been paid, and appellant has not
responded to the Court=s order of September 23, 2004.




Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed October 21, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.